Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Telephone Conversation
During a telephone conversation held on January 25, 2022, Attorney Frank Eisenschenk’s assistant, Sherry, requested that a supplemental allowance be issued indicating that claim 23 is allowed. 


DETAILED ACTION

	
Status of Claims
	Claims 22-25 and 27-32 are pending in the application. Claims 1-21, and 26 have been cancelled.  Claim 22 has been amended and claims 28-32 are newly added  Thus, claims 22-25 and 27-32 have been examined to the extent they read on the elected subject matter of record.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Examiner requested permission to do an Examiner’s Amendment so that there is no 112, written description issue with the pharse “body textile” as recited in claim 22 of the claim amendments submitted September 23, 2021.  Applicant granted the Examiner permission to correct claim 1 to correctly recite “body, textile”.   This Examiner Amendment does not introduce new matter because there is support in the specification on page 4, line 28 bridging to page 5, lines 1-9.

Authorization for this examiner’s amendment was given in a telephone interview with Frank Eisenschenk on December 16, 2021.
The application has been amended as follows:   
In the claims: 
	In claim 22, line 2, – ,--has been inserted after "body”.



Rejoinder (species)

Claims 22,24,25 and 27-32 are directed to an allowable method of masking odor comprising applying a composition containing 1, 8-para-menthenethiol and 3-mercaptohexyl acetate to a body textile or environment. Pursuant to the procedures set forth in MPEP§§ 809, 821.04 and 1893.03(d), the remaining species, in the event that a generic or linking claim is deemed allowable and the claims of remaining species are dependent from such allowed genetic or linking claims or otherwise contain all of the limitations of the allowed generic claims or linking claims are hereby rejoined and fully examined for patentability under 37 C.F.R § 1.I41.
Because all claims previously withdrawn from consideration under 37 C.F.R § 1.I41 have been rejoined, the election requirement as set forth in the Office action mailed on December 7, 2020 is hereby withdrawn. In view of the withdrawal of the requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, and 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Withdrawn Rejections

The rejection of claims 13 and 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-
AIA ), second paragraph has been withdrawn in view of Applicant’s amendment wherein claims 13 and 26 have been cancelled. Claims 11 and 12 were rejected under 35 U.S.C. 102(a) (1) or 102(a) (2) as being anticipated by Jabalpurwala et al. (Food Chemistry 120 (2010) 296-303).  This rejection is withdrawn in view of Applicant’s amendment wherein claims 11 and 12 have been cancelled.  Claims 11-18, 20-22, and 24-27 were rejected under 35 USC 103 as being obvious over Bissinger et al. (US PG Publication 2016/0165899 A1) in view of Jabalpurwala et al. (Food Chemistry 120 (2010) 296-303) and Schmoyer et al. (W02016138186).   This rejection is withdrawn in view of Applicant’s amendment wherein claims 11-18 and 20 have been cancelled and claim 22 has been amended to specifically recite the use of a composition containing 1, 8-para-menthenethiol and 3-mercaptohexyl acetate.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
 The invention was found free of the prior art.  The novelty of the instant invention is a method of masking odor comprising applying a composition containing 1, 8-para-menthenethiol and 3-mercaptohexyl acetate to a body textile or environment.  The Examiner agrees with Applicant’s arguments wherein neither the cited references in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Claims 22-25 and 27-32 (renumbered as 1-11) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617



/ALI SOROUSH/Primary Examiner, Art Unit 1617